Citation Nr: 1621607	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected triangular fibrocartilage complex tear of the right wrist (right wrist disability).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to August 1984 and October 1984 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California granting service connection for a right wrist disability and assigning a noncompensable evaluation, effective June 22, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an initial compensable rating for his service-connected right wrist disability.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).  Here, the Board notes that the Veteran was last afforded a VA examination for his right wrist disability in March 2012.  As set forth in a May 2016 brief from the Veteran's representative, the Veteran requests a new VA examination to assess the current nature and severity of his right wrist disability.  Specifically, the Veteran maintains that the March 2012 VA examiner did not adequately consider his reports of pain and limitation of motion, particularly when performing certain activities.  The Board notes that the March 2012 VA examination report provides that the Veteran did not have any functional impairment of the right wrist.  In the May 2016 brief, the Veteran's representative also suggested that the Veteran's disability may have worsened since the last VA examination.  Given the issues raised by the Veteran and his representative, the Board finds that a new VA examination is both warranted and necessary to determine the current nature and severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.  

VA must also make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from private medical providers.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Board observes that in July 2011, the Veteran submitted authorization to obtain medical records from private physician B. Kim, who had provided treatment for the Veteran's right wrist; although the record contains a letter from Dr. Kim dated in October 2011, there is no indication that the RO attempted to obtain these treatment records.  Additionally, in the October 2011 letter from Dr. Kim, he referenced treatment from Dr. R. Gelb, a private hand surgeon.  Assuming there are treatment records from these providers, they appear to be relevant to the Veteran's claim; therefore, the AOJ must make a reasonable attempt to obtain them on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include private providers who have treated him for his right wrist disability since June 2011.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, private treatment records from Dr. Kim and Dr. Gelb.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the current nature and severity of his service-connected triangular fibrocartilage complex tear of the right wrist.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should, at a minimum, provide the following information:  (a) range of motion of the Veteran's right wrist, including motion accompanied by pain, in degrees; (b) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; (c) whether the Veteran's palmar flexion is limited in line with the forearm; and (d) whether the Veteran's right wrist is ankylosed.  

The examiner should also address the functional impact the Veteran's right wrist disability has on his activities of daily living and on employment.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

